Citation Nr: 0500864	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had active service from November 1945 to February 
1947.  He died in September 2002, and the appellant is his 
daughter.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO decision of January 
2003, which denied the appellant's claim for accrued benefits 
based on medical expense reimbursement.  An RO hearing was 
held in June 2004.  The appellant initially requested a Board 
hearing, and subsequently withdrew her hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the time of the veteran's death, there were no unpaid 
VA benefits due him under existing decisions, and he had no 
claim pending for additional VA benefits.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the VA has notified 
the appellant of the evidence necessary to substantiate her 
claim for accrued benefits.  Records relevant to accrued 
benefits (i.e., evidence on file when the veteran died) are 
in the claims folder.  The notice and duty to assist 
provisions have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Moreover, the notice 
and duty to assist provisions are inapplicable to the present 
issue, as the outcome of the case turns on the law and not 
the evidence.  Mason v. Principi, 16 Vet. App. 129 (2002).

Factual Background

The veteran served on active duty in the US Army from 
November 1945 to February 1947.  During his lifetime he had 
no service-connected disabilities.  At the time of his death, 
he had been in receipt of non-service-connected disability 
pension benefits for many years, and regularly submitted an 
Improved Pension Eligibility Verification Report with an 
attached Medical Expense Report.

An RO letter dated in January 2002 reflects that the RO 
notified the veteran of an amendment to his disability 
pension benefits.  In this letter it was noted that the RO 
had considered his unreimbursed medical expenses incurred 
during 2001.

The veteran died in September 2002.  At the time of his 
death, he had no claim pending for additional VA benefits.

In October 2002, the appellant, the veteran's daughter, filed 
a claim for accrued benefits.  She submitted a medical 
expense report listing medical expenses incurred by the 
veteran from January 2002 to the date of his death in 
September 2002.

In various statements and in hearing testimony, she noted 
that the veteran had unreimbursed medical expenses during 
2002, the year of his death, and contended that she should be 
reimbursed for these expenses.  She acknowledged that a list 
of these unreimbursed medical expenses for 2002 was not 
submitted to VA prior to the veteran's death in September of 
that year.  

In December 2003, the appellant submitted a list of 
additional unreimbursed medical expenses incurred by the 
veteran during 2002.

By a statement dated in December 2004, the appellant's 
representative contended that since the veteran, during his 
lifetime, had been in the habit of submitting his 
unreimbursed medical expenses to VA at the end of each year, 
there was a "...valid presumption of a claim at the time of 
the veteran's death based on the fact that he filed such a 
claim at the end of each previous year...."

Analysis

Initially, the Board notes that the veteran was in receipt of 
non-service-connected disability pension benefits during his 
lifetime.  A veteran who meets the disability and wartime 
service requirements is paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.23 (2004).  Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272 (2004).

The veteran's daughter is seeking entitlement to accrued 
benefits.  She contends that the veteran had unreimbursed 
medical expenses during 2002, the year of his death, and that 
she should be reimbursed for these expenses.  She 
acknowledges that a list of these unreimbursed medical 
expenses for 2002 was not submitted to VA prior to the 
veteran's death in September of that year.

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to certain survivors.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  (Pursuant to the Veterans 
Benefits Act of 2003, the law has been changed to eliminate 
the 2-year limit on payment of accrued benefits, but such 
only applies to deaths on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2004); Hayes v. Brown, 4 Vet. App. 353 (1993).

One basis for payment of accrued benefits to a veteran's 
survivor is the existence of unpaid VA benefits due the 
veteran under existing decisions.  Preceding his death, the 
veteran was being paid pension benefits, and he was paid all 
benefits to which he was entitled under existing ratings.  

There also may be accrued benefits if the veteran had a claim 
for additional VA benefits pending when he died, and 
favorable resolution of the claim results in additional 
monetary benefits.  As the Federal Circuit noted in Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
In the present case, the veteran did not have any claims for 
additional VA benefits pending when he died, and thus there 
can be no accrued benefits on this basis.

In short, no accrued benefits exist for payment to any 
otherwise qualified survivor.  The appellant has failed to 
state a claim upon which relief may be granted.  The law, not 
the evidence, governs the outcome of this case, and as a 
matter of law the appellant's claim for accrued benefits must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an accrued benefit is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


